Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 5, “S112” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charkraborty et al. (US 2018/0063693) (hereinafter Charkraborty) in view of Chandamarai Kannan et al. (US 2019/0104542) (hereinafter Chandamarai).
Re claim 1, Charkraborty discloses:
“A method of performing a listen-before-talk procedure in a first transceiver device for wireless electromagnetic communication in a frequency band, the method comprising:
- receiving, in two orthogonal directions, at the first transceiver device a stream of data in the frequency band from a second transceiver device” (Fig. 1; para. 0007; 0034, 
“- determining whether the second transceiver device is capable of receiving in only a single polarization direction or whether the second transceiver device is capable of receiving in two polarization directions” (Fig. 1; para. 0041; Fig. 4-6; para. 0007, 0008, 0060-0065, 0074, 0076, 0077, 0082-0086; wherein Chakraborty discloses the claimed “determining” through the process of requesting the capability information by the base station (BS), and in response, reporting the capability information by the UE);
Chakraborty differs from the claimed invention in that it does not explicitly disclose “- if the second transceiver device is capable of receiving in two polarization directions, then “determining a first energy threshold equal to or larger than a regulated energy threshold for listen-before-talk within the frequency band, and comparing the first energy threshold to an energy of the received stream of data in the frequency band;
- if the second transceiver device is capable of receiving in only a single polarization direction or if the energy of the received stream of data is smaller than the first energy threshold, then constructing a signal to be transmitted within the frequency band by the first transceiver device”.
Chendamarai, in similar field of endeavor, discloses such claimed subject in para. 0007, 0106, 0113, 0114, 0117; wherein Chendamarai discloses an energy listen-before-talk (LBT) procedure in order to determine whether a channel is available for communication by selecting an energy threshold and compare the detected channel energy with that threshold; more particularly, Chendamarai implies a channel is 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching of determining available channel for communication in a shared frequency spectrum environment (para. 0032) from Chendamarai into Chakraborty utilizing the LBT to avoid interfering with neighboring devices (para. 0004). (Note: Chendamarai selects a threshold for comparison regardless, a person of ordinary skill in the would have understood that Chakraborty and Chendamarai, once combined would determine an energy threshold whether the UE support single or dual polarized directions).
Re claim 12, see corresponding method claim 1 above.
Re claim 2, the above combination of Chakraborty and Chendamarai further discloses “wherein determining whether the second transceiver device is capable of receiving in only a single polarization direction or in two polarization directions comprises determining a polarization content of the received stream of data” in para. 0063-0065, 0069.
Re claim 7, Chakraborty further discloses “wherein determining whether the received stream of data comprises the indication comprises detecting frequency offsets in orthogonal frequency-division multiplexing symbols of the received stream of data and correlate any detected frequency offsets with a predetermined indication scheme for whether the second transceiver device is capable of receiving in only a single polarization direction or in two polarization directions in para. 0063, 0065, 0069.

- generate an indication indicating whether the second transceiver device is capable of receiving in only a single polarization direction or in two polarization directions; and
- including the indication in signals to be transmitted by the second transceiver device” in para. 0063, 0065, 0069.
Allowable Subject Matter
Claims 3-6, 8-11, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geraci et al. (US 2018/0255551)
Anreddy et al. (US 2009/0207093)
Goyal et al. (US 2020/0314906)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633